DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 07/01/2021. Claims 1 – 3 and 5 – 11 are currently pending in this application.
The applicant's arguments to the claims rejection are fully considered, however they are not deemed to be persuasive; for examiner response to the applicant’s arguments see “Response to Arguments” section below.
Additionally, new grounds of rejections are presented in this office action necessitated by the applicant’s amendment.
	
	
Response to Arguments
On pages 5 – 9 of the Remarks, the applicant extensively argues rejection of claim 4 (now canceled but the limitation of which are included in the amended claim 1). 
Consider the limitation in question:
“a thickness of the first electrode plate is different from a thickness of the second electrode plate” 
The claim does not specify which electrode is thicker and which electrode is thinner (is the first electrode thinner or thicker?). The claim does not specify the direction in which the unnamed electrode is thicker (such as whether its surface is closer to the conductive plate than the surface of the other electrode, or whether its 

First, the applicant states, on page 6, that allegedly, “a rejection based on design choice must include a motivation for a person having ordinary skill in the art to make the necessary changes in the reference device without the benefit of the Applicant’s specification.” The applicant then cites what appears to be a portion of MPEP 2144.04(VI)(C).
However, the cited portion no longer appears in the current version of the MPEP. Second, the argument appears to be misplaced at all since the cited portion deals with rearrangement of parts of the reference, while the examiner never stated in the rejection of claim 4 that it would require any rearrangement of any parts. Here is the portion of the previous office action dealing with the examiner’s reasoning of why the subject matter of claim 4 would have been obvious to a person of ordinary skill in the art:
“However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to make the thickness of electrodes 108 and 109 different simply as design choice with predictable results since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In this case, the device with claimed relationship would still perform in exactly same manner as described in Kurata based on a difference of potentials between the 

As may be seen, there is not even a single word about any rearrangement of any parts; the examiner explains that it is merely change in the thickness of the electrodes. The MPEP in 2144.04(IV)(A) does not say anything, contrary to the applicant’s allegations, that the change in size requires any motivation. Therefore, the applicant’s argument based on incorrect portion of MPEP and centered around motivation requirement is misplaced and thus is not persuasive.
The applicant moves on and, starting with the last paragraph on page 6 and ending with a first paragraph on page 8, argues that allegedly, change in thickness of any of the electrodes would result in the thickness of the sealing material being unequal for the first and second electrodes and deviate from explicitly disclosed thickness T1. Particularly, the applicant states:
“A modification is required in Kurata such that the thickness of the reference potential electrode 108 is different from the thickness of the signal electrode 109, such a modification would cause the thickness of the portion of the sealing material 111 on the reference potential electrode 108 to be different from the thickness of the portion of the sealing material 111 on the signal electrode 109. Therefore, such a modification in Kurata would render it being modified unsatisfactory for its intended purpose.”

The applicant appears to miss the fact that changing thickness of one of the electrodes does not necessarily result in the thickness of the sealing material 111 on top of the electrodes being different. Indeed, the thickness of the sealing material 111 on top of the electrodes 108 and 109 may still remain to be the same T1, and it is the under the electrodes may change. Therefore, this applicant’s argument is also not persuasive.

Lastly, on pages 8 – 9 of the Remarks, the applicant cites a portion of the original specification describing operation of the device when the thicknesses of the electrodes are different. The applicant appears to argue that based on the cited portion of the specification, the difference in thicknesses of the electrodes is material. However, let us compare the description for the applicant’s first embodiment where the thickness is the same and for the second embodiment where the thickness is different:
first embodiment with same thickness
second embodiment with different thickness
an equipotential surface exists between the first electrode plate 106 and the second electrode plate 108. [0032]
an equipotential surface exists between the first electrode plate 126 and the second electrode plate 128. [0044]
That is, a potential difference is generated between the first electrode plate 106 and the second electrode plate 108. Therefore, the installed terminal 10-1 and the wearable terminal 20 are spatially coupled to each other, and BAN communication is realized. [0032]
That is, a potential difference is generated between the first electrode plate 126 and the second electrode plate 128. Accordingly, the installed terminal 10-2 and the wearable terminal 20 are spatially coupled to each other, and BAN communication is realized. [0044]
Note that even if the wearable terminal 20 is brought close to the installed terminal 10-1 from the back side of the installed terminal 10-1, as illustrated in FIG. 7, the same equipotential surface is brought into contact with the first electrode plate 106 and the second electrode plate 108. Thus, BAN communication is not performed. That is, 



As may be seen, the operation in both cases appears to be very similar except that it may slightly affect the distance between the communicating devices, and it is simply a design choice whether to have the thicknesses of the electrodes to be the same (thus operating according to the first embodiment), or different (thus operating according to the second embodiment).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific operation when the thicknesses are different) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Kurata in paragraphs 0037 – 0044 describes operation of the device such that the potential of the reference electrode 108 is kept constant at a ground potential, and only the potential of the signal electrode 109 fluctuates with the flow of signal. This 
Therefore, the examiner maintains that for the sufficiently broad claim language relating to the thickness of the electrodes, selection of the thicknesses of the electrodes to be the same or different is simply a matter of design choice with predictable results, such as different internal resistance of the electrode, different rigidity or weight, which would be fully predictable based on the dimensions of the electrode.
The examiner recommends the applicant to consider adding sufficient details to the language of independent claim 1 and not only specifying that it is the first electrode which is thicker, as in claim 9 which is also rejected below, but also what is the relationship between the surfaces of the thicker electrode and the conductive plate. For example, including such language in independent claim 1 as the first electrode being thicker and that its first surface is in the same plane as the first surface of the second electrode, and its second surface is father away from the conductive plate compared to the second surface of the second electrode, which the applicant considers to be their invention as in the second embodiment, would sufficiently differentiate the applicant’s invention from the currently applied prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 – 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120129449 (Kurata).
Regarding claim 1, Kurata teaches “An electrode device (shown in FIG 2 with corresponding description) comprising:
a conductive plate (paragraph 0026: ground electrode 102);
a first electrode plate in parallel with the conductive plate and spaced apart from the conductive plate in a thickness direction of the conductive plate (paragraph 0028: a reference potential electrode 108); and
a second electrode plate in parallel with the conductive plate, wherein the second electrode plate is at a location not overlapping with the first electrode plate in a planar direction of the conductive plate (paragraph 0028: a signal electrode 109)…”
Kurata does not teach “a thickness of the first electrode plate is different from a thickness of the second electrode plate.”
In Kurata, the thickness of electrodes 108 and 109 appears to be the same.
In re Rose, 105 USPQ 237 (CCPA 1955).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In this case, the device with claimed relationship would still perform in exactly same manner as described in Kurata based on a difference of potentials between the electrodes 108 and 109. Additionally, based on the applicant’s disclosure of paragraphs 0044 and 0049, it appears that the relationship between the thicknesses of the electrodes is immaterial for the proper operation of the device.
Additional explanations may be found in section Response to Arguments above which is incorporated herein by reference.

	
Regarding claim 2, Kurata teaches “wherein the first electrode plate overlaps with the second electrode plate in the thickness direction of the conductive plate (as best understood, both electrodes 108 and 109 are located in the same plane, as may be seen from FIG 3, thus overlapping with each other).”
Regarding claim 3, Kurata teaches “wherein the first electrode plate and the second electrode plate are at a same location in the thickness direction of the conductive plate (this may be inferred from FIG 3 with respect to electrodes 108 and 109).”
Regarding claim 5, Kurata teaches “wherein the second electrode plate has a shape surrounding the first electrode plate (this can clearly be seen from FIG 2 in which electrode 109 surrounds electrode 108).”
Regarding claim 6, Kurata teaches “wherein an area of a plane of the conductive plate is larger than an area of a plane of the first electrode plate and an area of a plane of the second electrode plate (this may be inferred from FIG 2 and FIG 3 in which the area of the ground electrode 102 is larger than the combined area of the electrodes 108 and 109).”
Regarding claim 7, Kurata teaches “wherein the first electrode plate and the second electrode plate are within a range of the plane of the conductive plate (as best understood, the electrodes 108 and 109 are sufficiently close to the ground electrode 102).”
Regarding claim 8, Kurata teaches “further comprising a communication processing unit configured to perform human body communication (paragraph 0022: communication unit 104 which performs communication through a human body) based on a potential difference between the first electrode plate and the second electrode plate (paragraphs 0037 – 0044. Briefly, the potential of the reference electrode 108 is kept constant at a ground potential, and only the potential of the signal electrode 109 fluctuates with the flow of signal. This creates “a potential difference between the first electrode plate and the second electrode plate” which is used for communication).”
Regarding claim 11, Kurata teaches “further comprising an insulating plate (paragraph 0049 and FIG 8: a case 113 is used to cover a substrate 103, a terminal 106, a coaxial line 107, and an electrode unit 110. Therefore, the case 113 as shown in FIG 8 represents “insulating plate”) on the conductive plate (as shown in FIG 8, the case 113 is on the sides of the ground electrode 102. Alternatively, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to simply extend the ground electrode 102 sufficiently so that the case 113 would have sat on the upper surface of the ground electrode 102 simply as design choice with predictable results which would have been a mere rearrangement of parts, and it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.), wherein
the first electrode plate and the second electrode plate are on the insulating plate, and the first electrode plate and the second electrode plate are in contact with the insulating plate (paragraph 0049: the first main surface sides of a reference potential electrode 108 and a signal electrode 109 are in contact with the case 113 (“insulating plate”).).”

Claim 9 is rejected under 35 C. 103 as being unpatentable over US 20120129449 (Kurata) as applied to claim 1, and further in view of facts well-known in the art as may be evidenced by one or more of (US 20170364002 (Ando), US 20180061876 (Miyamoto) or US 20170338189 (Soda)).
Regarding claim 9, Kurata does not teach “wherein the thickness of the first electrode plate is greater than the thickness of the second electrode plate.”
In the rejection of claim 1 above it was explained the obviousness of using electrodes having different thicknesses simply as design choice to achieve the desired combination of internal resistance, rigidity and weight for each of the electrode which are all predictable and all dependent on the respective electrode thickness.
In Kurata, the inside electrode 108 is considerably smaller in surface area than the outside electrode 109. If both electrodes are made of the same thickness, the internal resistance of the smaller electrode 108 would have been higher than the internal resistance of the larger electrode 109. It is well known in the art that one of the ways to reduce the internal resistance of an electrode (provided that its area is fixed) is to increase its thickness. This may be evidenced by Ando, paragraph 0374 (It is conceivable to increase the thickness of the electrode to reduce electric resistance of the electrode), Miyamoto, paragraph 0077 (resistance can be reduced by increase in thickness of the electrode), or Soda, paragraph 0002 (increasing the thickness of the circuit electrode for the purpose of reducing electrical resistance and thermal resistance).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to increase the thickness of Kurata’s smaller inside electrode 108 (“the first electrode plate”) compared with the thickness of the larger outside electrode 109 (thus achieving “the thickness of the first electrode plate is greater than the thickness of the second electrode plate”). Doing so would have allowed .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20120129449 (Kurata) as applied to claim 1, and further in view of facts well-known in the art as may be evidenced by US 20130318273 (Ma).
Regarding claim 10, Kurata does not teach “wherein the conductive plate includes one of aluminum or nickel.”
In Kurata, the ground electrode 102 is a layer of a metal such as copper (Cu) or gold (Au). (See paragraph 0026)
However, using aluminum instead of copper for the ground conductive layer is well-known in the art, as may be evidenced by Ma, paragraph 0031 (The ground part may be printed on a dielectric layer of the PCB or in a dielectric layer of the PCB, and is made of a conductive material (for example, aluminum or copper)).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize aluminum to form the conductive layer, as is well-known in the art evidenced by Ma, in the system of Kurata to implement the ground electrode 102 simply as design choice with predictable results since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648